Title: From Benjamin Franklin to John Witherspoon, 11 September 1781
From: Franklin, Benjamin
To: Witherspoon, John


Revd. Sir
Passy, Sept. 11. 1781
I have received the Letter you did me the honour of writing to me the 15th. of June last. I had before received that which you mention, sent me from the Committee of Foreign Affairs, and had immediately written to London to procure your Son’s Liberty, and to have him supply’d with Money. I have now the Pleasure to inform you that I have this day receiv’d an Answer from thence, acquainting me that he is discharg’d, and that he has been furnish’d with the Money he required and intends immediately to leave England; so that I hope you will soon have the Pleasure of seeing him. My Grandson will acquaint you with the Steps he has taken respecting the Letter of Credit you enclos’d to me. With great Respect I have the honour to be
Revd. Dr Witherspoon
